FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HAI LE HUANG,                                    No. 12-72796

               Petitioner,                       Agency No. A078-539-172

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Hai Le Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-72796
abuse of discretion the denial of a motion to reopen, He v. Gonzales, 501 F.3d
1128, 1130-31 (9th Cir. 2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Huang’s second untimely

motion to reopen because it considered the record evidence and exercised its broad

discretion in determining Huang failed to establish materially changed country

conditions in China to qualify for the regulatory exception to the time and number

limits for motions to reopen, see 8 C.F.R. §§ 1003.2(c)(1), (c)(3)(ii); see also

Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (setting forth the

requirements for demonstrating changed country conditions in support of a motion

to reopen).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-72796